Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
The claim(s) recites a method (process)/device (machine).
Step 2A,Prong One
Regarding claims 1,11 and 20, the limitation of “determining an R wave of the cardiac signal”, “determine a previous RR interval of the cardiac signal based on the determined R-
Wave”, “determine a current RR interval of the cardiac signal based on the determined R-wave”, “determine a search window based on one or more of the current RR interval or the
previous RR interval”, “determine a T-wave of the cardiac signal in the search window” and “determine a QT interval based on the determined T-wave and the determined R-wave”
 are process as drafted covers performance of the limitations that can be performed by a human using a pen and paper mathematically under the broadest reasonable interpretation standard. For example, the determining steps” Encompass nothing more than a user printing out an ECG signal on a piece of paper and measuring all the wave features. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2) (III).

Step 2A, Prong Two
 This judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 20 recites no additional elements that integrate the judicial exception into a practical application. Thus, the claims are directed to an abstract idea.

Step 2B
Claims 1,11 and 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional element. Therefore, the claims are not patent eligible. The electrodes, sensing circuitry, processing circuitry and a non-transitory computer readable storage medium of claims 1 and 20 are data gathering or pre-solution activity that is routine and conventional as shown in Zhou et al US2009/0192398 and Hemming et al US2019/0110707.

Regarding claims 2-10,12-19, the limitations in these claims further limit how R-wave, RR interval, T-wave and QT interval are measured and used. As such, the claims are not patent eligible for the reason provided above in claims 1 and 11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/ROLAND DINGA/
Examiner
Art Unit 3792